DETAILED ACTION

This communication is in response to the Application filed on 13 July 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes US 20190333498 (Xu) and US 20170180984 (Thomas et al.). Xu teaches an audio capture device receiving audio input (See Xu, fig. 3, microphone.); and one or more processors, operable with the audio capture device (See Xu, fig. 3, applications processor.), and configured to execute a control operation in response to a device command preceded by a trigger phrase identified in the audio input when in a first mode of operation (Xu, para [0067] and [0075].); the one or more processors transitioning from the first mode of operation to a second mode of operation in response to detecting a predefined operating condition of the electronic device and executing the control operation without requiring the trigger phrase to precede the device command (Xu, para [0082].).
	Thomas et al. discloses a first device housing and a second device housing (Thomas et al., para [0036].); and a hinge coupling the first device housing to the 
	
None of the prior art, either alone or in combination, teaches:
“the predefined operating condition of the electronic device comprising a first device housing of the electronic device pivoting about a hinge relative to a second device housing from a closed position to an axially displaced open position.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659